        Case 2:16-cv-00285-SWS Document 272 Filed 07/20/20 Page 1 of 6




 Wayne Stenehjem (admitted pro hac vice)
 ATTORNEY GENERAL OF THE STATE OF
 NORTH DAKOTA
 500 N. 9th Street Bismarck, ND 58501
 Phone: (701) 328-2925
 Email: ndag@nd.gov

 Paul M. Seby (admitted pro hac vice)
 Special Assistant Attorney General
 Greenberg Traurig, LLP
 1144 15th Street, Suite 3300
 Denver, CO 80202
 Phone: (303) 572-6584
 Email: sebyp@gtlaw.com

 Robert J. Walker (Wyo. Bar No. 7-4715)
 Hickey & Evans, LLP
 1800 Carey Street, Suite 700
 Cheyenne, WY 82003
 Phone: (307) 634-1525
 Fax: (307) 638-7335
 Email: rwalker@hickeyevans.com

 Counsel for Petitioner-Intervenor State of
 North Dakota




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF WYOMING

STATE OF WYOMING,                             )
STATE OF MONTANA,                             )
STATE OF NORTH DAKOTA, and                    )
STATE OF TEXAS                                )
                                              )
       Petitioners,                           )
                                              )
v.                                            )   Case No. 16-cv-00285-SWS
                                              )
UNITED STATES DEPARTMENT OF                   )
THE INTERIOR, et al.                          )
                                              )
       Respondents,                           )
         Case 2:16-cv-00285-SWS Document 272 Filed 07/20/20 Page 2 of 6




   STATE OF NORTH DAKOTA’S, STATE OF TEXAS’, STATE OF WYOMING’S,
   AND STATE OF MONTANA’S JOINT NOTICE OF RESOLUTION OF RELATED
                 LITIGATION AND MOTION TO LIFT STAY



        Petitioners and Petitioner-Intervenors the States of North Dakota, Texas, Wyoming and

Montana (collectively “State Petitioners”) hereby notify this Court that the pending litigation in

the Federal District Court for the Northern District of California challenging the Waste Prevention,

Production Subject to Royalties, and Resource Conservation; Rescission or Revision of Certain

Requirements: Final Rule, 83 Fed. Reg. 49,184 (“2018 Rule”) has concluded with the California

Court vacating the 2018 Rule, and therefore respectfully move that this Court issue and order lifting

the stay of these proceedings and requiring the parties to confer and file a proposed expedited

briefing schedule in seven (7) days from the date of that order.

                              CERTIFICATE OF CONFERRAL

        State Petitioners conferred with all parties regarding their position on this Notice of

Resolution of Related Litigation and Joint Motion to Lift Stay (“Motion to Lift Stay”). As of the

filing of this motion: Counsel for the Western Energy Alliance and the Independent Petroleum

Association of America stated they are in support of this Motion to Lift Stay; Respondent-

Intervenors States of California and New Mexico and Respondent-Intervenors Citizen Groups

stated that they take no position on this Motion to Lift Stay; and Counsel for the United States did

not provide a response to State Petitioners’ conferral attempts.

                                   MOTION TO LIFT STAY

        For the reasons stated in the attached memorandum of law, State Petitioners respectfully

move this Court to GRANT State Petitioners’ Motion to Lift Stay of these proceedings and Order

that:

    1. The Court’s August 23, 2019 stay of these proceedings is lifted; and

                                                 2
    Case 2:16-cv-00285-SWS Document 272 Filed 07/20/20 Page 3 of 6




2. All parties to this case shall confer on and submit to this Court a proposed expedited merits

   briefing schedule, including any supplemental briefing, within seven (7) days.

   Respectfully submitted this 20th day of July 2020.



                                         Wayne Stenehjem (admitted pro hac vice)
                                         ATTORNEY GENERAL OF THE STATE OF
                                         NORTH DAKOTA
                                         500 N. 9th Street Bismarck, ND 58501
                                         Phone: (701) 328-2925
                                         Email: ndag@nd.gov

                                         /s/ Paul M. Seby
                                         Paul M. Seby (admitted pro hac vice)
                                         Special Assistant Attorney General
                                         Greenberg Traurig, LLP
                                         1200 17th Street, Suite 2400
                                         Denver, CO 80202
                                         Phone: (303) 572-6584
                                         Fax: (303) 572-6540
                                         Email: sebyp@gtlaw.com

                                         Robert J. Walker (Wyo. Bar No. 7-4715)
                                         Hickey & Evans, LLP
                                         1800 Carey Street, Suite 700
                                         Cheyenne, WY 82003
                                         Phone: (307) 634-1525
                                         Fax: (307) 638-7335
                                         Email: rwalker@hickeyevans.com

                                         COUNSEL FOR PETITIONER-INTERVENOR
                                         STATE OF NORTH DAKOTA

                                         Ken Paxton
                                         ATTORNEY GENERAL OF TEXAS
                                         DAVID J. HACKER (admitted pro hac vice)
                                         Special Counsel for Civil Litigation
                                         OFFICE OF THE ATTORNEY GENERAL
                                         PO Box 12548
                                         Mail Code 001
                                         Austin, TX 78711-2548
                                         512/936-1414
                                         Email: david.hacker@oag.texas.gov



                                             3
Case 2:16-cv-00285-SWS Document 272 Filed 07/20/20 Page 4 of 6




                            Daniel B Frank
                            FRANK LAW OFFICE
                            519 East 18th Street
                            Cheyenne, WY 82001
                            307/432-0520
                            Fax: 307-274-4502
                            Email: frank@tribcsp.com

                            COUNSEL FOR PETITIONER-INTERVENOR
                            STATE OF TEXAS

                            Bridget Hill
                            ATTORNEY GENERAL OF WYOMING
                            James Kaste, WSB No. 6-3244
                            Deputy Attorney General
                            WYOMING ATTORNEY GENERAL’S OFFICE
                            2320 Capitol Avenue
                            Cheyenne, WY 82002
                            Phone: (307) 777-6946
                            Fax: (307) 777-3542
                            Email: james.kaste@wyo.gov
                            Email: erik.petersen@wyo.gov

                            COUNSEL FOR PETITIONER STATE OF
                            WYOMING

                            Timothy C Fox (admitted pro hac vice)
                            ATTORNEY GENERAL OF MONTANA
                            215 North Sanders
                            PO Box 201401
                            Helena, MT 59620-1401
                            Phone: 406-444-2026
                            Email: timfox@mt.gov

                            Melissa Schlichting (admitted pro hac vice)
                            DEPUTY ATTORNEY GENERAL
                            215 North Sanders
                            PO Box 201401
                            Helena, MT 59620-1401
                            Phone: 406-444-2026
                            Fax: 406-444-3549
                            Email: mschlichting@mt.gov

                            Brandon Lee Jensen
                            BUDD-FALEN LAW OFFICES
                            300 East 18th Street
                            P O Box 346

                               4
Case 2:16-cv-00285-SWS Document 272 Filed 07/20/20 Page 5 of 6




                            Cheyenne, WY 82003
                            307/632-5105
                            Fax: 307-637-3891
                            Email: brandon@buddfalen.com

                            COUNSEL FOR PETITIONER STATE OF
                            MONTANA




                              5
         Case 2:16-cv-00285-SWS Document 272 Filed 07/20/20 Page 6 of 6




                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 20th day of July 2020, a true and correct copy

of this pleading and was filed with the Clerk of the Court using CM/ECF system, which will send

notification of this filing to the attorneys of record.




                                                          /s/ Paul M. Seby




                                                    6
